Third District Court of Appeal
                               State of Florida

                     Opinion filed September 21, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-0012
                 Lower Tribunal Nos. 16-5009 CC, 18-137 AP
                            ________________


                              Ilana Rigwan,
                                  Appellant,

                                     vs.

   South Beach Bayside Condominium Association I, Inc.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Patricia
Marino Pedraza, Judge.

     Ilana Rigwan a/k/a L Powers, in proper person.

     No appearance, for appellee.


Before LOGUE, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.